Citation Nr: 0812032	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  05-07 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation benefits for ulcerative 
esophagitis under the provisions of 38 U.S.C.A. § 1151 (West 
2002).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran apparently had active service from July 1956 to 
October 1957.  This appeal comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  


FINDING OF FACT

The medical evidence and opinion of record establishes that 
the veteran's 1999 ulcerative esophagitis resulted from use 
of prednisone administered during VA hospitalization and 
prescribed by VA when the veteran was discharged, but the 
medication states that the medication was properly prescribed 
and properly labeled, and establishes that adverse effects 
due to use of prednisone are not unforeseeable.


CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151 
for ulcerative esophagitis following VA treatment in 1999 
have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.361 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the claim on appeal, the 
Board notes that the Veterans Claims Assistance Act of 2000 
(VCAA) requires VA to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

1.  Duty to notify

In a letter sent to the veteran in November 2003, the RO 
advised the veteran of the criteria the veteran should 
substantiate to provide his claim of entitlement to benefits 
under 38 U.S.C.A. § 1151.  However, the duty to notify was 
not satisfied as to the other elements of required notice 
prior to the initial unfavorable decision on the claim by the 
RO.  Such notice errors may instead be cured by issuance of a 
fully compliant notice, followed by readjudication of the 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case (SOC) or 
supplemental statement of the case (SSOC), is sufficient to 
cure a timing defect).  

The RO issued a statement of the case (SOC) in January 2005 
which included notice to the veteran of the provisions of 
38 C.F.R. § 3.159, including each of the elements of required 
notice.  The veteran submitted additional evidence and 
argument.  The RO then readjudicated the claim and issued a 
SSOC in September 2005.  The veteran submitted additional 
evidence and argument, primarily his own testimony at a 
personal hearing, and then, later in December 2005, the RO 
issued another SSOC.  Thus, that the veteran received notice 
addressing each required element prior to the final 
adjudication.  Moreover, the veteran's testimony at his 
December 2005 personal hearing demonstrates that the veteran 
understood what types of evidence he could submit to 
substantiate his claim, and understood what evidence VA would 
obtain and what evidence he should submit or identify, 
including evidence in his possession.

There is no allegation from the veteran that he has any 
additional evidence in his possession that is needed for full 
and fair adjudication of this claim.  The record, in fact, 
demonstrates that the veteran understood he could submit 
evidence in his own possession, since he submitted a 
photocopy of the label from the medication bottle which held 
the Prednisone prescribed after the veteran's March 1999 
hospitalization.  The veteran was also afforded a personal 
hearing in December 2005, and presented lengthy testimony at 
that hearing.  The veteran's testimony at his hearing 
demonstrates that he understood what types of evidence might 
be relevant and understood that he could submit evidence in 
his possession, and understood what evidence VA would obtain 
on his behalf.  

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal until March 2006, after the final SSOC 
was issued in December 2005.  However, there is no prejudice 
in issuing a final decision because the preponderance of the 
evidence is against the claim for benefits under 38 U.S.C.A. 
§ 1151.  Any questions as to the appropriate disability 
rating or effective date to be assigned are moot.  

Duty to Assist

VA has a duty to assist the veteran in the development of a 
claim.  This duty includes assisting the veteran to procure 
service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

As to VA's duty to assist the veteran to develop his claim 
for an increased initial evaluation for PTSD, VA has 
associated with the claims folder the veteran's VA treatment 
records.  He was afforded VA examination.  The veteran 
testified at a personal hearing at the RO in December 2005.  
He has submitted evidence in his personal possession, and has 
been represented.  The Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Adequate notice was provided to the veteran prior to the 
transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  There is no allegation from the veteran 
that he has any evidence in his possession that is needed for 
full and fair adjudication of these claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

Claim for benefits under 38 U.S.C.A. § 1151

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  38 U.S.C.A. § 
1151; 38 C.F.R. § 3.358(a).

To be awarded compensation under 38 U.S.C.A. § 1151, the 
veteran must show that VA treatment (or other qualifying 
event) resulted in additional disability, and further, that 
the proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of the disability was an event which was not 
reasonably foreseeable.  38 U.S.C.A. § 1151; VAOPGCPREC 40-
97.

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other relevant incident in which the claimed 
disease or injury was sustained upon which the claim is 
based, is compared to the veteran's condition after such 
treatment, examination or program has stopped.  38 C.F.R. § 
3.361(b).

Provided that additional disability exists, the next 
consideration is whether the causation requirements for a 
valid claim for benefits have been met, to consist of both 
actual and proximate causation.  In order to establish actual 
causation, the evidence must show that the medical or 
surgical treatment rendered resulted in the veteran's 
additional disability.  If it is shown merely that a claimant 
received medical care or treatment, and has an additional 
disability, that in and of itself would not demonstrate 
actual causation.  38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment or other instance of fault 
proximately caused the additional disability, it must be 
shown that VA failed to exercise the degree of care expected 
by a reasonable treatment provider, or furnished the 
treatment at issue without informed consent.  38 C.F.R. § 
3.361(d)(1). 

Proximate cause may also be established where the additional 
disability was an event not reasonably foreseeable, based on 
what a reasonable health care provider would have foreseen.  
The event need not be completely unforeseeable or 
unimaginable, but must be one that a reasonable medical 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider the type of risk 
that a reasonable health care provider would have disclosed 
as part of the procedures for informed consent (in accordance 
with 38 C.F.R. § 17.32).  38 C.F.R. § 3.361(d)(2).

The implementing regulation (applicable to 1151 claims 
received on or after October 1, 1997) is 38 C.F.R. § 3.361, 
which provides that, in order to determine whether a veteran 
has an additional disability, VA compares the veteran's 
condition immediately before the beginning of the hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program upon which the claim is based to the veteran's 
condition after such care, treatment, examination, services, 
or program has stopped.  VA considers each involved body part 
or system separately.  38 C.F.R. § 3.361(b).  

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).



Facts and Analysis

In applying the criteria for the benefit sought to the 
circumstances of the case at hand, the provisions for 
compensation pursuant to 38 U.S.C.A. § 1151 first require 
evidence that additional disability was manifested after VA 
treatment was rendered.  In this case, the veteran contends 
that he lost weight loss and had loss of strength due to an 
adverse reaction to a medication, Prednisone.  He claims he 
lost his job as a result of that medication.  The record 
reflects that the veteran was hospitalized at the VA Medical 
Center in late February 1999 following increasing 
breathlessness and coughing, and then wheezing, then he could 
"barely walk across the room."  The assigned diagnoses 
included "acute exacerbation of chronic lung disease" and 
"C[hronic] [O]bstructive [P]ulmonary [D]isease."  During 
this hospitalization, the veteran was treated with 
intravenous steroids, which was changed to oral prednisone 
once the veteran began to improve.  The discharge summary 
does not state the veteran's weight at discharge.  

A tapering dose of prednisone was prescribed at the time of 
the veteran's early March 1999 discharge from VA 
hospitalization.  The veteran submitted a copy of the label 
from the bottle in which the prednisone was dispensed.  The 
prednisone was apparently dispensed in 20 mg tablets, and the 
label instructed the veteran to take "four tablets by mouth 
every day for 8 days, and then take three tablets by mouth 
every day for 8 days, and then take two tablets every day for 
8 days and then one tablet every day."

In mid-March 1999, the veteran sought VA outpatient treatment 
care, complaining of not being able to eat or drink without 
pain, and stated that his weight was down 30 pounds, from 258 
pounds when he was in the hospital.  The veteran was advised 
that he should be hospitalized.  Then next day, the veteran 
was readmitted to the VAMC, with complaints of difficulty 
swallowing and severe pain on swallowing.  The veteran was 
found to have severe fluid and electrolyte imbalance and 
orthostatic hypotension.  EGD (esophagogastroduodenoscopy) 
disclosed extensive ulcerative esophagitis, and candidiasis 
and herpetic esophagitis were ruled out.  The providers noted 
that the veteran's normal daily doses of prednisone had been 
increased from 5 mg to 60 mg.  The providers concluded that 
"[m]ost likely the esophagitis was secondary to the chronic 
steroid use."  The veteran was gradually tapered off 
steroids, and did not begin wheezing or have asthma symptoms.  
The veteran's weight during this hospitalization varied from 
about 225 to about 230 pounds.  

During his December 2005 personal hearing, the veteran 
contended that he was not using any prednisone for his asthma 
prior to the VA hospitalization in later February 1999.  He 
testified that he did not require treatment for his asthma, 
other than using puffs from an Albuterol inhaler, prior to 
that hospitalization.  The veteran also testified that he 
should have been told to wait eight days following his 
hospital discharge before taking any prednisone.  

The treatment notes prior to February 1999 do not disclose 
that the veteran had and difficulty swallowing or pain with 
swallowing.  Ulcerative esophagitis was diagnosed at the time 
of the veteran's VA hospitalization in late March 1999.  The 
Board assumes, for purposes of this decision, that there was 
additional disability following the VA treatment, although 
the record does not clearly establish that there are current 
residuals of the ulcerative esophagitis or the extent to 
which additional disability present following VA treatment in 
1999 may have resolved.  

Assuming that additional disability remains, the Board next 
examines the issue of causation of the additional disability.  
The governing statute does not authorize benefits under 
38 U.S.C.A. § 1151 on the basis that additional disability 
occurred.  Merely showing that a veteran received care, 
treatment, or examination and that the veteran has an 
additional disability or died does not establish cause.  38 
C.F.R. § 3.361(c)(1).  Rather, the evidence must show actual 
causation, that is, that the additional disability at issue 
was actually caused by VA treatment and was not merely 
coincident with VA treatment.  In this case, the providers 
who treated the veteran in 1999 provided a written opinion 
that steroidal medications prescribed following the veteran's 
early March 1999 hospital discharge were "most likely" the 
cause of the veteran's ulcerative esophagitis.  

The next consideration, then, is whether VA exercised, or 
failed to exercise, the degree of care that would be expected 
of a reasonable health care provider, or that VA furnished 
treatment without the informed consent of the veteran and his 
representative, or that the proximate cause of a veteran's 
additional disability was an event not reasonably 
foreseeable.  38 C.F.R. §§ 3.361, 17.32 (Minor deviations 
from the 38 C.F.R. § 17.32 requirements that are immaterial 
under the circumstances of a case will not defeat a finding 
of informed consent).  In this case, the veteran has not 
alleged lack of consent to treatment with steroids, including 
prednisone, so the Board will determine whether the expected 
standard of care was met.  

In a July 2005 medical opinion, a VA reviewer opined that the 
use of Decadron during the veteran's VA hospitalization in 
late February 1999 was within the standard of care.  The 
review further opined that prescribing continued prednisone, 
on a tapering basis, following the veteran's hospital 
discharge, was within the standard of care.  The reviewer 
further noted that the directions on the medication bottle 
were, in fact, correct, and noted that it was unclear why the 
veteran thought he had been told that he should have been 
directed to wait 8 days after hospital discharge before 
beginning the prednisone.  The reviewer specifically opined 
that the prescribed dose of Prednisone, as shown on the 
prescription label, was correct, and that the directions to 
the veteran on the medication bottle were within the standard 
of care.  The reviewer's opinion clearly shows that the VA 
providers were within the standard of care in prescribing 
continued use of Prednisone and in the determination of the 
dose the veteran was to take, and that the directions 
provided to the veteran by VA about how to take the 
medication were within the standard of care as well.  

The reviewer further noted that the possibility of peptic 
ulcer disease and erosions of the gastrointestinal tract are 
known, recognized potential adverse effects of steroids.  
Thus, the particular adverse effect the veteran suffered was 
not an unforeseeable accident, but, rather, was one that a 
reasonable medical provider would have considered to be an 
ordinary risk of the treatment provided.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that lay evidence is competent and sufficient 
in certain instances related to medical matters.  
Specifically, the Federal Circuit commented that such 
instances include to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.  Similarly, the U.S. Court of Appeals for 
Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

The veteran's statements in this case are competent to 
establish his symptoms at the time that ulcerative 
esophagitis was diagnosed.  His testimony as to those 
symptoms is entirely credible and is generally consistent 
which the information he providers to clinicians at the time 
the diagnosis was rendered and the disorder was treated.  
However, the veteran, as a lay person, is not competent to 
opinion as to whether the use of prednisone in his treatment 
was within the standard of care or resulted in an 
unforeseeable complication, as the standard of care and 
known, foreseeable risks are not readily observable and are 
not a facet of describing the ulcerative esophagitis.  

The veteran is quite sincere in his belief that he incurred 
additional disability as a result of VA care and in his 
belief that VA improperly prescribed an incorrect dosage of a 
medication or failed to properly instruct the veteran about 
how to take the medication.  The veteran's belief that he 
incurred an adverse effect of use of prednisone is, in fact, 
correct.  However, the veteran's sincere belief that the 
prescription or dosage of prednisone were in error are not 
competent medical evidence to establish the proper medical 
standard for the dose or directions for prednisone, or to 
establish that the adverse event was an event that was not 
reasonable foreseeable.  The Board emphasizes that the 
statute, as amended by Congress prior to the veteran's 2003 
claim, does not authorize benefits under 38 U.S.C.A. § 1151 
in the absence of a finding of a breach of medical care or a 
finding that the event was not reasonably foreseeable.  

In this case, the medical evidence is against a showing that 
VA was careless, negligent, lacked proper skill, made errors 
in judgment, or engaged in similar instances of fault.  
Moreover, the medical opinion establishes that the veteran's 
adverse drug reaction was an ordinary risk of treatment, not 
an event not reasonably foreseeable.  The Board, having 
considered each of the circumstances under which benefits 
under 38 U.S.C.A. § 1151 are authorized, finds that the 
preponderance of the evidence is against a finding that the 
criteria for benefits are met.  The veteran's claim of 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
must be denied.

Under the circumstances of this case, the preponderance of 
the competent medical evidence is against the claim.  As the 
evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.  


ORDER

The appeal for compensation as if service-connected under 
38 U.S.C.A. § 1151 for ulcerative esophagitis is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


